El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Estamos de acuerdo con la opinión y sentencia de la corte inferior. En esencia, la decisión fue que se probó más que suficientemente que trabo una venta y entrega de la mercan-cía por el precio por que se demandó.
 Se entregaron diez fardos de telón. La contestación alegó que a instancias de la demandante cinco de ellos eran para ser entregados a otra persona. La corte declaró que el hecho era en sentido contrario. No tenemos motivo para dudar de esa conclusión, y debe confirmarse la sentencia por ese solo fundamento.
En este tribunal, la demanda trató de alegar una nova-ción. Esa defensa no puede suscitarse por primera vez en apelación, y el juicio no giró sobre esta cuestión.
De todos modos, la novación no se probó con éxito. Cuando, como en este caso, un vendedor, a solicitud del comprador, gira contra una tercera persona que no acepta el giro, no se prueba novación alguna.

Debe confirmarse la sentencia apelada.